Cahill, J.
This case is governed by the case of Hannan v. Williamsburgh Ins. Co., ante, -. The only difference between this case and that lies in the fact that in the description of the property the word “while” is *562used before the phrase, “occupied by assured as a dwelling.” These cases were argued together as one case, and it was not seriously contended that this slight change in the policy made any difference with the construction which should be put upon it.
The case will be reversed, and a judgment entered in this Court for the plaintiff for $884.82, with interest from the time when the money became due under the policy, and costs of both courts.
The other Justices concurred.